DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 2/23/22 including claims 1-24, out of which claims 1-4, 7-10, 13-16qnd 19-22 have been amended..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/22 and 4/27/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15 , 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over  QUAN, Wel. (EP 2 846 589 A1 , henceforth, ‘589 in view of Jheng et al (US 20130308513). henceforth, ‘513.
For claims 1, 7, 13 , 19, ‘589 discloses following limitations:
A method for communication, comprising: determining, by a network device, according to characteristic information of a terminal device, configuration information for power saving of the terminal device; 
( D1:, [0014],  discloses a method for communication comprising:
Determining , by a network device, according to characteristic information of a terminal device
 (D1: paragraph [0014]: S11: "receiving by a eNB a message carrying DRX feature information of a UE.. [0015 ].the DRX feature information of the UE may specifically include: a user-setting-specific discontinuous reception UE Specific DRX parameter and/or service information corresponding to the UE; the service information may specifically include service information such as a UE service type, a service packet arrival interval, and a service data packet size, may further include information of a bearer where a service is located, information of a stream where a service is located, and may further include a service number's, 
configuration information for power saving of the terminal device 
(D1:, paragraph [0022|: DRX feature information (Reads on configuration) ...having advantages in power saving performance and user experience’); and
and sending, by the network device, the configuration information to the terminal device.
(D1 (paragraph [0014]: "S12: Set a DRX parameter of the UE according to the DRX feature information of the UE. S13: Send the DRX parameter of the UE to the UIE".)
D1 does not disclose following limitation, which is disclosed by ‘513, as follows:
wherein the characteristic information of the terminal device comprises subscription information of the terminal device, and the subscription information of the terminal device comprises power saving demand information of the terminal device;
(‘513: see claim 18, wherein the traffic characteristic indicates low priority traffic, and wherein
 the predefined UE conditions comprise: --- a UE subscription information indicating the UE being a 
mobile originated (MO) only or mobile terminated (MT) only device, and a hardware status indicating power saving mode.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations of ‘513  with those of D1 for the advantage of power conservation.

For independent Claims 7, 13, 19 , The same considerations as made with respect of independent Claim 1 are also valid for independent Claims 7, 13 and 19 which comprise a corresponding feature combination as Claim 7 in terms of a method by a terminal device (Claim 7), network device apparatus (Claim 13) and a terminal device apparatus (Claim 19}. 

For claims 2, 8, 14 and 20, D1 in view of ‘513 discloses all limitations of subject matter, as applied to prior claims 1, 7, 13 and 19 respectively. In addition, D1 discloses following limitations:
wherein the characteristic information of the terminal device, further,  comprises 
service information of the terminal device, and the service information of the terminal device comprises data arrival time interval information of the terminal device.
(D1: [0015], the service information may specifically include service information such as a UE service type, a service packet arrival interval,.)

For claims 3, 9, 15 and 21, D1 in view of ‘513  discloses all limitations of subject matter, as applied to prior claims 1, 7, 13 and 19 respectively. In addition, D1 discloses following limitations:
wherein the subscription information of the terminal device further  comprises: an operation mechanism subscribed by the terminal device; 
(The additional features of Claims 3, $9, 15, 21 (operation mechanism subscribed by the 
terminal device or power saving demand information are derivable from the disclosure of D1 
(paragraphs [0015], [0024] in an obvious wav)

Claims 4, 6, 10, 12, 16, 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  D1 in view of 513 and, further, in view of  BANGOLAE, Sangeethi1. (WO 2016/148752 Al), henceforth, D2.
For claims 4, 10, 16, and 22, D1 in view of ‘513   discloses all limitations of subject matter, as applied to prior claims 1-2, 7-8, 13-14 and 19-20 respectively. In addition, D1 discloses following limitations:
wherein the service information of the terminal device comprises at least one of: 
a probability that a value corresponding to the data arrival time interval information occurs, time information corresponding to the data arrival time interval information, and location information corresponding to the data arrival time interval information; 
frequentness information of data transmission of the terminal device, a probability that a value corresponding to the frequentness information occurs, time information corresponding to the frequentness information, and location information corresponding to the frequentness information; 
data arrival duration information of the terminal device, a probability that a value corresponding 
to the data arrival duration information occurs, time information corresponding to the data arrival 
duration information, and location information corresponding to the data arrival duration information; or 
a quality of service (QoS) requirement of the terminal device, a probability that a value corresponding to the QoS requirement occurs, time information corresponding to the QoS requirement, and location information corresponding to the QoS requirement.
(The additional features of Claims 4, 10, 16, 22 ("data arrival time interval information or QoS") 
are derivable from the disclosure combination of D1 (paragraph [0015] [0053] S62: After the service is set up, the MME transmits information such as service QoS of each UE to an eNB, and the eNB configures a reasonable DRX parameter tor the UE according to information such as a service QoS requirement, a current load, and a service feature of each UE.) and D2 discloses in paragraphs  (paragraphs [0050]-(0054], [0061] in an obvious way.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of D2 with those of D1 in view of ‘513 for the advantage of for the advantage of providing QOS with in time duration.

For claims 6, 12, 18, and 24, D1 in view of ‘513  discloses all limitations of subject matter, as applied to prior claims 1, 7,  13 and 19  respectively. In addition, D1 discloses following limitations:
 wherein the configuration information for power saving of the terminal device comprises at least one of. a DRX cycle of the terminal device; or a wake-up duration of the terminal device.
(The additional features of Claims 6, 12, 18, 24 ("DAX cycle or wakeup’) are derivable from the disclosure combination of D1 (paragraphs [0004] enable extended DRX (eDR.X) maintain MTC UEs in low 
power idle mode for a.n extended penod of time without any activities. . [0055] The timer value ar1d/or eDRX parameter may be based on UE-spccific power saving optimization, including statistics gathered 
the UE 302 regarding inter-arrival time oft rafiic, subscnption infrJrmation. and power preference indication. } and D2 (paragraphs [OO56]-[0058) in an obvious way. 
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of D2 with those of D1 in view of ‘513  for the advantage of providing power saving.
Claims 5, 11, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  D1 in view of ‘513 and, further,    in view of Yu et al, (US 2013/0227120 A1), henceforth, D3.
For claims 5, 11, 17 and 23, D1 in view of ‘513  discloses all limitations of subject matter, as applied to prior claims 1-2, 7-8, 13-14 and 19-20 respectively. In addition, D1 discloses following limitations:
wherein the service information of the terminal device is acquired by the network device from an external server.
The additional features of Claims 5, 11, 17, 23 (external server’) are derivable from the disclosure carbination of D1 (paragraph [0053]) and D3 (paragraphs [0045]-[0046)} The Networker 18 on the terminal communicates with the HServer 12 through an IP layer, and a data packet between the Networker 18 and the HServer 12 is transparently transmitted by a network element on a wireless network side (a device such as an MDAN or an MDCN) in an obvious way.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of D3 with those of D1 in view of ‘513  for the advantage of characteristic information .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizae Sivji can be reached on 571-270-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/   
Primary Examiner, Art Unit 2647